DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on July 23, 2021. Claims 1-3, 5-6, and 9-20 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.

Response to Amendment
Claims 1, 13, and 17 are amended. Claims 4 and 7-8 are cancelled. Claims 1-3, 5-6, and 9-20 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed July 23, 2021, with respect to the rejection(s) of claim(s) 1-3, 5-6, and 9-20  under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as indicated below. 

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities: The recitation of “a geological formation, and a shape of the casing window” as recited in claims 1, 13, and 19 should likely be --a geological formation and a shape of the casing window--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 17: Claims 1, 13, and 17 recites “at least one of a property of a geological formation, and a shape of the casing window” which are written as improper Markush groupings.  Alternate expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of claims.  One acceptable form of alternative expression, or Markush group, recites members being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925). (See MPEP 2173.05 (h)). Appropriate correction and/or clarification is required.
‘Claims 2-3, 5-6, and 9-20 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5-6, 9-13, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowla et al., US 2011/0290011 (hereinafter Dowla) in view of Ohmer, US 5,996,711 (hereinafter Ohmer).
Claim 1:
introducing a bottom hole assembly (BHA)  (bottom hole assembly (BHA) 32) into a casing tubular (well casing 26) (see Fig 1, par [0040]);
running the bottom hole assembly (32) to a selected position in the casing tubular (BHA 32 is located in proximity of or adjacent  a feature of the well casing 26, such as casing collar joint 104, see Fig 2, par [0043]); 
directing an ultrasonic wave from the BHA toward the casing tubular (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves towards the casing collar 104 and/or well casing 26, par [0051]-[0052]); 
receiving a reflection of the ultrasonic wave at the BHA (receiver may receive sonic waves reflected from the casing collar joint 104 and/or well casing 26, par [0052]); and 
evaluating the reflection of the ultrasonic wave to determine one or more parameters associated with the casing tubular and supporting structure (sound waves or waveforms received by the downhole component 36 are processed by the downhole component 36 and/or the surface controller 48, downhole component 36 and/or surface controller 48 may identify or the locate of one or more casing collar joints 104 based on the measurements and/or spikes 202 detected and obtained by the downhole component 36 when the downhole component 36 is near or adjacent to the casing collar joint 104, par [0053]).
Dowla fails to disclose the one or more parameters associated with the casing tubular and supporting structure including at least one of a property of a geological formation and a shape of the casing window.
Ohmer discloses and apparatus employing ultrasonic scanning from a logging sonde located within the well casing to produce an ultrasonic image identifying a specific location for carrying out azimuth specific downhole well operations such as aligning lateral branch drilling tools with previously milled casing windows (col 3, ln 43-55). In additional to identification of internal geometry, the ultrasonic sensing and well logging sonde enables detection and measurement of various internal and external casing features including detection and measurement of casing exits (i.e. casing windows) (col 10, ln 53-60
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the evaluation of the ultrasonic wave to include determining one or more parameters to include at least one of a property of the geological formation and a shape of the casing window as disclosed by Ohmer, as this modification would have enabled accurate location and measurement of various internal and external casing features thereby (Ohmer, col 10, ln 53-60).
Claim 2: Dowla, as modified by Ohmer, discloses evaluating the reflection includes determining a location of a casing collar along the casing tubular (Dowla, sound waves or waveforms received by the downhole component 36 are processed by the downhole component 36 and/or the surface controller 48, downhole component 36 and/or surface controller 48 may identify or the locate of one or more casing collar joints 104 based on the measurements and/or spikes 202 detected and obtained by the downhole component 36 when the downhole component 36 is near or adjacent to the casing collar joint 104, par [0053]).
Claim 3: Dowla, as modified by Ohmer, fails to discloses evaluating the reflection further includes determining a thickness of the casing tubular (Ohmer, well casing can be characterized by processing ultrasonic wave reflections or echoes from the well casing the internal and external geometry of the casing becomes evident and the thickness of the well casing at any given depth also becomes evident, col 9, ln 40-48).
Claim 5: Dowla, as modified by Ohmer, discloses positioning a whipstock in the casing tubular at the selected position (Dowla, after identification of casing collar joints 104, whipstock may be placed between one or more casing joints 104, par [0062]).
Claim 6: Dowla, as modified by Ohmer,  discloses forming a casing window through the casing tubular at the selected position (Dowla, whipstock may be placed between the one or more casing collar joints 104 such that a window may be milled into the side of the well casing 26 between the one or more casing collar joints 104, [0062]), wherein evaluating the reflection includes determining the shape of the casing window (Ohmer, the ultrasonic sensing and well logging sonde enables detection and measurement of various internal and external casing features including detection and measurement of casing exits (i.e. casing windows), col 10, ln 53-60
Claim 9: Dowla, as modified by Ohmer, discloses transmitting data associated with the reflection of the ultrasonic wave to data acquisition system arranged at a surface system (Dowla, telemetry module of one or more downhole components 36 may communicate with the surface controller, par [0033]-[0034], downhole component 36 may measure and/or detect the one or more properties associated with the casing collar joint 104 and may transmit a signal to indicate and/or identify that the feature and/or the casing collar joint 104 of the well casing may be near and/or adjacent to the downhole component 36, par [0041], [0050]).
Claim 10: Dowla, as modified by Ohmer, discloses transmitting data includes communicating with the data acquisition system through a wired connection (Dowla, downhole component may be connected to a wireline cable to communicate signals from the downhole component 36 to the surface controller 48, par [0050]).
Claim 11: Dowla, as modified by Ohmer, discloses transmitting data includes communicating with the data acquisition system through a wireless connection (Dowla, telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bi-directional drill string telemetry, par [0033]).
Claim 12: Dowla, as modified by Ohmer, discloses the wireless connection includes delivering one or more mud pulses, electromagnetic signals, or acoustic signals to the data acquisition system (Dowla, telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bidirectional drill string telemetry, par [0033]).
Claims 13 and 17: Dowla discloses a resource exploration and recovery system (drilling system 10, par [0001], [0026]) comprising: 
a surface system (surface controller 48); 
a subsurface system (drill string 12) including a tubular string (drill string 13) supporting a bottom hole assembly (BHA) including: 
a tubular member (drill pipe 13): 
at least one tool (drill bit 22) supported by the tubular member (13
an ultrasonic sensor system (downhole components 36) mounted to the tubular member (13) (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves towards the casing collar 104 and/or well casing 26, par [0051]-[0052]), the ultrasonic sensor system (36) including at least one transceiver (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves projected towards the casing collar 104 and/or well casing 26, par [0051]-[0052]) and at least one receiver BHA (receiver may receive sonic waves reflected from the casing collar joint 104 and/or well casing 26, par [0052]), the at least one transceiver being mounted to project a ultrasonic wave radially outwardly of the tubular member (downhole component 36 may be a LWD tool that utilizes sonic waves transmitted towards the casing collar 104 and/or well casing 26, par [0051]-[0052]), 
wherein the wherein the ultrasonic wave (downhole component 36 may be a LWD tool that utilizes sonic waves transmitted towards the casing collar 104 and/or well casing 26, par [0051]-[0052]), is evaluated to determine one or more parameters associated with a casing tubular and supporting structure.
Dowla fails to disclose the one or more parameters associated with the casing tubular and supporting structure including at least one of a property of a geological formation and a shape of the casing window.
Ohmer discloses and apparatus employing ultrasonic scanning from a logging sonde located within the well casing to produce an ultrasonic image identifying a specific location for carrying out azimuth specific downhole well operations such as aligning lateral branch drilling tools with previously milled casing windows (col 3, ln 43-55). In additional to identification of internal geometry, the ultrasonic sensing and well logging sonde enables detection and measurement of various internal and external casing features including detection and measurement of casing exits (i.e. casing windows) (col 10, ln 53-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the evaluation of the ultrasonic wave to include determining one or more parameters to include at least one of a property of the geological formation and a shape of the casing window as col 10, ln 53-60).
Claims 16 and 20: Dowla, as modified by Ohmer, discloses a communication system operable to deliver data from the ultrasonic sensor system to a surface system (Dowla, telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bidirectional drill string telemetry, par [0033], downhole component may be connected to a wireline cable to communicate signals from the downhole component 36 to the surface controller 48, par [0050]).

Claim 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of Ohmer as applied to claims 13 and 17, and further in view of Gilstrap et al., US 2017/0293044 (hereinafter Gilstrap).
Claims 14 and 18: Dowla, as modified by Ohmer, fails to disclose the at least one transceiver includes a plurality of transceivers arranged circumferentially about the tubular member and the at least one receiver includes a plurality of receivers arranged circumferentially about the tubular member.
Gilstrap discloses a downhole tool to perform an acoustic/ultrasonic measurement. The tool includes a plurality of macro-scale transducers include MEM transmitters and receivers (par [0014).  The MEMS-based sensing components may be mounted to the downhole tool 30 and the tool deployed in the wellbore 40. An array 32 of MEM transmitters 34 and array 36 of MEM receivers 38 are mounted to the downhole tool on first and second circumferential bands, respectively (Fig 2A, par [0030]).  The arrays positioned allow the downhole tool to collect acoustic/ultrasonic wave measurements of the full circumference of the wellbore and lead to higher resolution images of the wellbore, casing, and annulus (abstract, par [0003], [0012], [0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the at least one transceiver and the at least one receiver of Dowla to include a plurality of transceivers and a plurality of receivers circumferentially arranged about the tubular member as disclosed by Gilstrap, as this modification would have allowed the downhole tool to collect abstract, par [0003], [0012], [0016]).
Claims 15 and 19: Dowla and Ohmer, as modified by Gilstrap, discloses the BHA comprises at least one of a cleanout BHA, a casing exit BHA (whipstock) and a cut and pull BHA (Dowla, BHA 32 may include any number of downhole components 36 and/or other features known to one of ordinary skill in the art, par [0036], determined location may be used for positioning a whipstock, par [0047]).

Conclusion
Claims 1-3, 5-6, and 9-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676